UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2243



FRANK J. FORMICA,

                                               Plaintiff - Appellant,

           versus


PRUDENTIAL INSURANCE COMPANY OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-3049-PJM)


Argued:   December 2, 2005                 Decided:   January 19, 2006


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Frederic Willard Schwartz, Jr., Washington, D.C., for
Appellant.   Walter Laurence Williams, WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER, L.L.P., McLean, Virginia, for Appellee.     ON
BRIEF: James Taglieri, CADEAUX, TAGLIERI & NOTARIUS, Washington,
D.C., for Appellant.    Laura Steel, Thomas P. Turgeon, WILSON,
ELSER, MOSKOWITZ, EDELMAN & DICKER, L.L.P., Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Frank Formica brings suit under the Employee Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq. (2000),

claiming that Prudential Insurance Company has wrongfully denied

him long-term disability benefits for his back pain. Formica filed

for these benefits just prior to leaving his position as a vice

president of the National Association of Securities Dealers. Under

the terms of the insurance policy that the NASD had purchased from

Prudential,    Formica    is   to   receive    benefits    for    a   “[t]otal

disability” if “Prudential determines,” inter alia, that he is “not

able to perform, for wage or profit, each and every of the material

and substantial duties of [his] occupation.”           After commissioning

three independent physicians and an in-house doctor to review his

claim   and   affording    him   three     internal    appeals,    Prudential

determined that Formica did not meet this standard.              We agree with

the district court that this determination was a reasonable one,

and   we   therefore   affirm    its   grant    of    summary    judgment   to

Prudential.

      In reviewing Prudential’s determination, the district court

properly applied a modified abuse of discretion standard. “When an

ERISA plan affords an administrator discretion, a court reviews the

administrator’s decision to deny benefits for an abuse of that

discretion, asking whether the denial of benefits was reasonable.”

Stup v. UNUM Life Ins. Co. of Am., 390 F.3d 301, 307 (4th Cir.


                                       2
2004).    The plan here provides that a claimant is totally disabled

when     “Prudential   determines”        that     he      meets    the     written

requirements, and Formica conceded in his filings before the

district    court   that    Prudential     had    “discretion       to    determine

benefits    questions.”      The   district       court    therefore      correctly

reviewed Prudential’s decision for reasonableness, reducing its

level of deference somewhat to account for the potential conflict

of     interest   between   Prudential’s         dual     roles    as    both   plan

administrator and insurer. See id. (noting that such circumstances

may require more objective reasonableness and a greater showing of

evidentiary support).

       Applying this deferential standard of review, the district

court found in favor of Prudential on two alternative grounds.

First, it concluded that Prudential had reasonably interpreted the

terms of the plan when it determined that to show himself unable to

perform “each and every” duty of his occupation, Formica would need

to demonstrate that he could not carry out any of the functional

requirements of his position.             See also Gallagher v. Reliance

Standard Life Ins. Co.,            305 F.3d 264, 270 (4th Cir. 2002)

(interpreting similarly worded ERISA plan in the same manner).

Formica does not contend that he can make such a showing.

       Second, the district court concluded that Prudential would

prevail even under Formica’s more permissive reading of the plan,

which would grant him benefits if he were disabled from only some


                                      3
of his duties.     Again applying the deferential standard of review,

the court determined that Prudential could reasonably conclude from

the record that Formica was in fact able to perform each and every

one of his material job functions.     The court examined the reports

of the various doctors who evaluated Formica, and found that

Prudential reasonably determined that the medical evidence did not

corroborate Formica’s subjective assessment of his condition.        The

district   court    particularly   emphasized   the   results   of   an

independent doctor’s physical exam, which concluded that Formica’s

“complaints of pain far outstrip objective findings.”

     We find no error in the conclusions of the district court.

Its judgment is therefore

                                                            AFFIRMED.




                                   4